


Use these links to rapidly review the document
TABLE OF CONTENTS FOR EXHIBIT 10–b


ADC TELECOMMUNICATIONS, INC.

CHANGE IN CONTROL
SEVERANCE PAY PLAN

Effective July 1, 2001

--------------------------------------------------------------------------------

ADC TELECOMMUNICATIONS, INC.

CHANGE IN CONTROL
SEVERANCE PAY PLAN


TABLE OF CONTENTS




 
EXHIBIT 10-b SECTION 1. INTRODUCTION   1.1. Establishment   1.2. Definitions    
  1.2.1. Base Pay       1.2.2. Change in Control       1.2.3. Cause       1.2.4.
Code       1.2.5. Continuing Director       1.2.6. Disability       1.2.7.
Effective Date       1.2.8. Eligible Employee       1.2.9. Employer      
1.2.10. ERISA       1.2.11. Exchange Act       1.2.12. Good Reason       1.2.13.
Incentive Bonus Plan       1.2.14. Participant       1.2.15. Plan       1.2.16.
Plan Statement       1.2.17. Plan Year       1.2.18. Principal Sponsor      
1.2.19. Termination of Employment
SECTION 2. PARTICIPATION   2.1. Eligibility to Participate   2.2. Termination of
Participation
SECTION 3. SEVERANCE PAYMENT   3.1. Eligibility for Payment   3.2. Amount of
Benefits   3.3. Benefit Offset   3.4. Time and Form of Payment   3.5.
Withholding Tax

--------------------------------------------------------------------------------

SECTION 4. BONUS PAYMENT   4.1. General   4.2. Bonus Payments   4.3. Adjusted
Bonus Payments
SECTION 5. 280G LIMITATION
SECTION 6. FUNDING
SECTION 7. AMENDMENT AND TERMINATION
SECTION 8. CLAIMS PROCEDURE
SECTION 9. MISCELLANEOUS   9.1. Type of Plan   9.2. No Assignment   9.3. Named
Fiduciaries   9.4. Administrator   9.5. Service of Legal Process   9.6. Validity
  9.7. Governing Law   9.8. No Employment Rights   9.9. No Guarantee   9.10. No
Co-Fiduciary Responsibility

--------------------------------------------------------------------------------



SECTION 1
INTRODUCTION

    1.1.  Establishment.  ADC Telecommunications, Inc., a Minnesota corporation,
has previously established and maintained a welfare benefit plan to provide
severance benefits to certain Eligible Employees following a Change in Control.
In its most recent form this severance plan is embodied in a document which was
first adopted effective September 26, 1989 and amended effective September 23,
1997 and entitled "ADC Telecommunications, Inc. Change in Control Severance Pay
Plan." Effective July 1, 2001, ADC Telecommunications, Inc. has amended and
restated its existing plan in this document. This restatement completely
replaces all previous plan documents.

    1.2.  Definitions.  When the following terms are used in this document with
initial capital letters, they shall have the following meanings.

    1.2.1.  Base Pay—the regular basic cash remuneration before deductions for
taxes and other items withheld, payable to a Participant for services rendered
to the Employer, but not including items such as Incentive Bonus payments,
perquisites, allowances, per diem payments, bonuses, incentive compensation,
stock options, equity compensation, fringe benefits, special pay, awards or
commissions. Base pay shall include regular basic cash remuneration that is
contributed by an employee to a qualified retirement plan, nonqualified deferred
compensation plan or similar plan sponsored by the Employer but it shall not
include earnings on those amounts.




    1.2.2.  Change in Control—the occurrence of any of the following events:

(a)a change in control of the Principal Sponsor of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Principal Sponsor is
then subject to such reporting requirement;

(b)the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Principal Sponsor or any "person" (as such term is used in
Section 13(d) of the Exchange Act) that such person has become the "beneficial
owner" (as defined in Rule 13d-3 promulgated under the Exchange Act), of
securities of the Principal Sponsor representing 20% or more of the combined
voting power of the Principal Sponsor's then outstanding securities, determined
in accordance with Rule 13d-3;

(c)the Continuing Directors cease to constitute a majority of the Principal
Sponsor's Board of Directors;

(d)consummation of a reorganization, merger or consolidation of, or a sale or
other disposition of all or substantially all of the assets of, the Principal
Sponsor (a "Business Combination"), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Principal Sponsor's outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than 50% of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Principal Sponsor approving such Business Combination;

(e)approval by the shareholders of the Principal Sponsor of a complete
liquidation or dissolution of the Principal Sponsor; or

1

--------------------------------------------------------------------------------

(f)the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Principal Sponsor.

    1.2.3.  Cause—the willful and continued failure by a Participant to perform
his or her duties or gross and willful misconduct including, but not limited to,
wrongful appropriation of funds.




    1.2.4.  Code—the U.S. Internal Revenue Code of 1986, as amended.




    1.2.5.  Continuing Director—any person who is a member of the Board of
Directors of the Principal Sponsor, while such person is a member of the Board
of Directors, who is not an Acquiring Person (as defined below) or an Affiliate
or Associate (as defined below) of an Acquiring Person, or a representative of
an Acquiring Person or of any such Affiliate or Associate, and who (i) was a
member of the Board of Directors on the Effective Date of the Plan as first
written above, or (ii) subsequently becomes a member of the Board of Directors,
if such person's initial nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of definition, "Acquiring Person" shall mean any
"person" (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
"beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Principal Sponsor
representing 20% or more of the combined voting power of the Principal Sponsor's
then outstanding securities, but shall not include the Principal Sponsor, any
subsidiary of the Principal Sponsor or any employee benefit plan of the
Principal Sponsor or of any subsidiary of the Principal Sponsor or any entity
holding shares of common stock of the Principal Sponsor organized, appointed or
established for, or pursuant to the terms of, any such plan; and "Affiliate" and
"Associate" shall have the respective meanings ascribed to such terms in Rule
12b-2 promulgated under the Exchange Act.




    1.2.6.  Disability—the Participant's inability, due to an impairment, to
perform the essential functions of the Participant's position, with or without
reasonable accommodation, provided the Participant has exhausted the
Participant's entitlement to any applicable disability-related leave of absence,
if the Participant desires to take and satisfies all eligibility requirements
for such leave.




    1.2.7.  Effective Date—July 1, 2001.




    1.2.8.  Eligible Employee—an individual who, immediately prior to a Change
in Control, is classified by the Employer as a regular employee in an ADC global
job grade 15 through 21.

    Eligible Employee does not include an employee who is employed outside the
United States (other than a U.S. regular employee whose assignment outside the
United States has been classified by the Employer as temporary, provided that
any assignment outside the United States that is expected to exceed 60 months
will not be considered temporary) or who is a non-immigrant worker residing in
the United States covered by any non-immigrant visa status other than an H-1B
visa status.

    The Employer's classification of a person as a regular employee shall be
conclusive. No reclassification of a person's status with the Employer, for any
reason, without regard to whether it is initiated by a court, governmental
agency or otherwise and without regard to whether or not the Employer agrees to
such reclassification, shall result in the person being an Eligible Employee,
either retroactively or prospectively. Notwithstanding anything to the contrary
in this provision, however, the Employer may declare that a reclassified person
will be classified as an Eligible Employee, either retroactively or
prospectively.




    1.2.9.  Employer—ADC Telecommunications, Inc., a Minnesota corporation, its
wholly owned subsidiaries with employees who meet the definition of Eligible
Employee, and any successor of

2

--------------------------------------------------------------------------------

the Principal Sponsor. Employer shall also refer to any affiliates designated by
ADC Telecommunications, Inc.




    1.2.10.  ERISA—the United States Employee Retirement Income Security Act of
1974, as amended.




    1.2.11.  Exchange Act—the United States Securities Exchange Act of 1934, as
amended.




    1.2.12.  Good Reason—the occurrence of any of the following events: (i) a
reduction in the Participant's Base Pay as in effect immediately prior to a
Change in Control; (ii) a material modification of the Employer's incentive
compensation program (that is adverse to the Participant) as in effect
immediately prior to a Change in Control; (iii) a requirement by the Employer
that the Participant be based anywhere other than within fifty miles of the
Participant's work location immediately prior to a Change in Control (with
exceptions for temporary business travel); or (iv) except as otherwise required
by applicable law, the failure by the Employer to provide employee benefit
programs and plans (including any stock ownership and stock purchase plans) that
provide substantially similar benefits, in terms of aggregate monetary value, at
substantially similar costs to the Participant as the benefits provided in
effect immediately prior to a Change in Control. Termination or reassignment of
the Participant's employment for Cause, or by reason of Disability or death, are
excluded from this definition.




    1.2.13.  Incentive Bonus Plan—Employer's Management Incentive Plan ("MIP")
or Sales Management Incentive Plan ("SMIP") or any other equivalent incentive
bonus plan that the Compensation Committee of the Board has determined to be an
Incentive Bonus Plan for purposes of this Plan.




    1.2.14.  Participant—an Eligible Employee of the Employer who becomes a
Participant under the terms of Section 2 of the Plan.




    1.2.15.  Plan—the severance pay plan of the Employer established for the
benefit of certain Eligible Employees in the event of a Change in Control and
described in this Plan Statement. (As used herein, "Plan" refers to the program
established by the Employer and not the document pursuant to which the Plan is
maintained. That document is referred to herein as the "Plan Statement.")




    1.2.16.  Plan Statement—effective July 1, 2001, this written document
entitled "ADC Telecommunications, Inc. Change in Control Severance Pay Plan," as
the same may be amended from time to time thereafter.




    1.2.17.  Plan Year—the twelve consecutive month period ending on any
December 31.




    1.2.18.  Principal Sponsor—ADC Telecommunications, Inc.




    1.2.19.  Termination of Employment—actual cessation of active employment by
a Participant as a result of: (a) an involuntary termination by the Employer,
with or without reasonable notice, and for any reason other than Cause; or (b) a
voluntary termination by the Participant for Good Reason. Termination of
Employment shall not include termination by reason of the Participant's death or
Disability.

3

--------------------------------------------------------------------------------


SECTION 2

PARTICIPATION


    2.1.  Eligibility to Participate.  An individual shall become a Participant
on the day such individual becomes an Eligible Employee. Notwithstanding
anything to the contrary in the Plan, an individual who is an employee of a
successor to the Principal Sponsor immediately prior to a Change in Control
shall not be eligible for benefits under the Plan.

    2.2.  Termination of Participation.  An individual ceases to be a
Participant on the earliest of:

(a)the date the Participant ceases to be an Eligible Employee or otherwise
ceases to satisfy the Plan's eligibility requirements, except where such
cessation results in eligibility for a severance payment as provided in Section
3;

(b)the date the Participant ceases to be an employee due to termination of the
Participant's employment (with or without reasonable notice and whether
voluntary or involuntary and including retirement) with the Employer, except
where such termination results in eligibility for a severance payment as
provided in Section 3;

(c)the date the Participant ceases to be an employee due to Participant's death
or Disability;

(d)the date following a Change in Control that the Participant receives all of
the severance and bonus payments due, if any, under the Plan;

(e)the date the Plan is amended pursuant to the rules of Section 7 to exclude
the Participant from participation; or

(f)the date the Plan is terminated pursuant to the rules of Section 7.

4

--------------------------------------------------------------------------------




SECTION 3

SEVERANCE PAYMENT


    3.1.  Eligibility for Payment.  To qualify for a severance payment under
this Plan, a Change in Control must occur and a Participant must: (a) be a
Participant immediately prior to the time of such Change in Control and
immediately prior to the Participant's Termination of Employment; and (b) have a
Termination of Employment that occurs within 12 months following a Change in
Control.

    3.2.  Amount of Benefits.  The severance payment to a Participant under the
Plan shall be based on the Participant's global job grade in effect immediately
prior to a Change in Control. The formula for determining the Participant's
severance payment shall be calculated by first adding together: (a) the
Participant's annual Base Pay in effect immediately prior to the Change in
Control or, if greater, the Termination of Employment; and (b) the Participant's
annual target bonus under the Participant's Incentive Bonus Plans in effect
immediately prior to the Change in Control or, if greater, the Termination of
Employment. The sum of subparagraphs (a) and (b) shall then be divided by 52 to
calculate a "weekly severance payment." The total severance benefit for a
Participant shall be a single lump sum payment equal to the Participant's
"weekly severance payment" multiplied by the number of weeks designated in the
following table:

Grade

--------------------------------------------------------------------------------

  Number of Weeks of Severance Payments

--------------------------------------------------------------------------------

20-21   78 weeks 18-19   52 weeks 15-17   3 weeks for each "year of service"
completed by the Participant, except in no case will the severance amount be
less than 17 weeks or more than 52 weeks.

For the purpose of this Section 3.2, a Participant's "years of service" shall
equal the number of twelve month periods the Participant has worked for the
Employer. The measurement period for such determination shall commence on the
Participant's date of hire and end on the Participant's Termination of
Employment. A year in which the Participant did not work the entire twelve month
period shall be counted as a fractional year consistent with the number of full
calendar months of employment during that period.

    3.3.  Benefit Offset.  The amount of any severance payment that a
Participant is entitled to under Section 3.2 shall be reduced by any cash
compensation paid or payable by the Employer to the Participant associated with
the Participant's termination of employment (including any pay in lieu of notice
and severance pay).

    3.4.  Time and Form of Payment.  Payments will be made to eligible
Participants in a single lump sum cash payment as soon as administratively
feasible following the Participant's Termination of Employment. If the
Participant should die before actually receiving the severance payment, such
payment will be made to the personal representative of the Participant's estate.

    3.5.  Withholding Tax.  The Employer shall deduct from the amount of any
severance payment under the Plan any amount required to be withheld by reason of
any law or regulation for the payment of federal, state or local taxes.

5

--------------------------------------------------------------------------------


SECTION 4

BONUS PAYMENT


    4.1.  General.  A Participant is eligible to receive a bonus payment
provided for in this Section 4 only if the Participant is eligible to receive a
severance payment as provided in Section 3. This Section 4 is intended to
provide for a final payment under any applicable Incentive Bonus Plans for the
bonus period in which Participant's Termination of Employment occurs. Any
amounts determined pursuant to this Section 4 shall be offset by amounts
otherwise paid or payable to the Participant under the relevant Incentive Bonus
Plans for the bonus period in which the Participant's Termination of Employment
occurs.

    4.2.  Bonus Payments.  Bonus payment(s), if any, shall be equal to the
target bonus amount in effect for the bonus period in which the Termination of
Employment occurs multiplied by a fraction, the numerator of which is the number
of days worked by the Participant in the bonus period prior to the Termination
of Employment, and the denominator of which is the number of days in the bonus
period. The bonus payment will be made to the Participant in a single lump sum
cash payment as soon as administratively feasible following the Participant's
Termination of Employment. If the Participant should die before actually
receiving the payment, such payment will be made to the personal representative
of the Participant's estate.

    4.3.  Adjusted Bonus Payments.  At the end of the bonus period, the Employer
shall calculate the amount that a Participant would receive for a bonus period
in which a Termination of Employment occurs based on actual performance over the
entire bonus period multiplied by a fraction, the numerator of which is the
number of days worked by the Participant in the bonus period prior to the
Termination of Employment and the denominator of which is the number of days in
the bonus period (the "Actual Bonus Amount"). If the Actual Bonus Amount is
greater than the amount calculated under Section 4.2 above, the Employer shall
pay the difference to the Participant in a single lump sum cash payment as soon
as administratively feasible following the end of the bonus period. If the
Participant should die before actually receiving the payment, such payment will
be made to the personal representative of the Participant's estate.

6

--------------------------------------------------------------------------------

SECTION 5
280G LIMITATION

    The amount of any cash payment to be received by Participant pursuant to
Section 3 or 4 of this Plan shall be reduced (but not below zero) to the extent
required so that no portion of any payment or benefit in the nature of
compensation received or to be received by Participant (whether payable pursuant
to the terms of this Plan or pursuant to any other plan, contract, agreement or
arrangement with the Employer or any other person) (such payments or benefits
are referred to collectively as the "Total Payments") shall be treated as an
"excess parachute payment" within the meaning of section 280G(b)(1) of the Code
but only if and to the extent that such reduction will result in a greater
after-tax benefit to Participant than the after-tax benefit to Participant of
the Total Payments computed without regard to any such reduction. For purposes
of determining Participant's after-tax benefit, all state and federal taxes
applicable to the Total Payments, including income tax, Participant's share of
F.I.C.A. and Medicare taxes and any excise taxes payable under Section 4999 of
the Code, shall be taken into account. Only amounts payable under this Plan, and
no other payments or benefits included in the Total Payments, shall be reduced
pursuant to this Section 5.

    The determination of whether any reduction in payments is required pursuant
to Section 5 of this Plan shall be made in writing by the Principal Sponsor's
independent public accountants, or such other independent accounting firm or tax
advisors selected by the Principal Sponsor in its sole discretion (the
"Accountants"), whose determination shall be conclusive and binding upon
Participant and the Employer for all purposes, including for purposes of Section
8 of this Plan. For purposes of making the calculations required by this Section
5, the Accountants may make reasonable assumptions and approximations regarding
applicable taxes and applicable tax rates and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, applicable regulations and other authority. The Principal Sponsor and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Accountants shall provide detailed supporting calculations, in
writing, to both the Principal Sponsor and the Participant of determinations
made pursuant to this Section 5. The Employer shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

    In the event of any uncertainty as to whether a reduction in payments to a
Participant is required pursuant to Section 5 of this Plan, the Employer shall
initially make the payment to Participant and Participant shall be required to
refund to the Employer any amounts ultimately determined not to have been
payable under the terms of this Plan.

    The Employer and the Participant shall promptly deliver to each other copies
of any written communications, and summaries of any verbal communications, with
any taxing authority regarding the applicability of Section 280G or 4999 of the
Code to any portion of the Total Payments. In the event of any controversy with
the Internal Revenue Service or other taxing authority with regard to Section
280G or 4999 of the Code to any portion of the Total Payments, the Employer
shall have the right, exercisable in its sole discretion, to control the
resolution of such controversy at its own expense. Participant and the Employer
shall in good faith cooperate in the resolution of such controversy.

7

--------------------------------------------------------------------------------

SECTION 6
FUNDING

    The Employer may establish a trust to fund the Plan but the Employer is not
under any obligation to establish a trust. A Participant will be entitled to
claim benefits from the trust to the extent the Plan is funded under a trust and
a Participant shall have only such rights as set forth in the trust. To the
extent benefits are not funded under a trust, payments made pursuant to the Plan
will be paid out of the general funds of the Employer. To the extent benefits
are not funded under a trust, a Participant will not have any secured or
preferred interest by way of trust, escrow, lien or otherwise in any specific
assets and the Participant's rights shall be solely those of an unsecured
general creditor of the Employer.

8

--------------------------------------------------------------------------------

SECTION 7
AMENDMENT AND TERMINATION

    The right has been reserved to the Board of Directors of the Principal
Sponsor to amend the provisions of the Plan Statement and to amend or terminate
the Plan at any time prior to a Change in Control. If any of these actions are
taken, affected Participants will be notified. During one year following the
date of a Change in Control, the provisions of the Plan Statement may not be
amended if any amendment would adversely affect the rights, expectancies or
benefits provided by the Plan (as in effect immediately prior to the Change in
Control) of any Participant or other person entitled to payment under the Plan.
The Plan may not be terminated during the same one-year period. Except to the
extent benefits have become payable but have not actually been paid, the Plan
terminates automatically on the first anniversary of the date of a Change in
Control, except to pay any remaining severance benefits to any Participant who
has a Termination of Employment on or before the Plan's termination date and
except to resolve claims for benefits under the Plan arising on or before the
Plan's termination date.

9

--------------------------------------------------------------------------------

SECTION 8
CLAIMS PROCEDURE

    The claims procedure set forth in this section shall be the exclusive
procedure for the disposition of claims for benefits arising under this Plan.

(a)Original Claim.  Any Participant, former Participant, or beneficiary of such
Participant or former Participant, if he or she so desires, may file with the
Principal Sponsor a written claim for benefits under this Plan. Within ninety
(90) days after the filing of such a claim, the Principal Sponsor shall notify
the claimant in writing whether the claim is upheld or denied in whole or in
part or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim. If the claim is denied in whole or in part, the Principal
Sponsor shall state in writing:

(i)the specific reasons for the denial;

(ii)the specific references to the pertinent provisions of the Plan on which the
denial is based;

(iii)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)an explanation of the claims review procedure set forth in this section.


(b)Review of Denied Claim.  Within sixty (60) days after receipt of notice that
the claim has been denied in whole or in part, the claimant may file with the
Principal Sponsor a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Principal Sponsor shall notify the
claimant in writing whether, upon review, the claim was upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred twenty (120) days from the date the request for
review was filed) to reach a decision on the request for review.

(c)General Rules.

(i)No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Principal Sponsor may require that any claim for benefits and any request
for a review of a denied claim be filed on forms to be furnished by the claimant
upon request.

(ii)All decisions on claims and on requests for a review of denied claims shall
be made by the Principal Sponsor or its delegatee.

(iii)The Principal Sponsor may, in its discretion, hold one or more hearings on
a claim or a request for a review of a denied claim.

(iv)A claimant may be represented by a lawyer or other representative (at the
claimant's own expense), but the Principal Sponsor reserves the right to require
the claimant to furnish written authorization. A claimant's representative shall
be entitled, upon request, to copies of all notices given to the claimant.

(v)The decision of the Principal Sponsor on a claim and on a request for a
review of a denied claim shall be served on the claimant in writing. If a
decision or notice is not

10

--------------------------------------------------------------------------------

received by a claimant within the time specified, the claim or request for a
review of a denied claim shall be deemed to have been denied.

(vi)Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan and all other pertinent documents in the possession of
the Principal Sponsor.

(vii)The Principal Sponsor may permanently or temporarily delegate its
responsibilities under this claims procedure to an individual or a committee of
individuals.

11

--------------------------------------------------------------------------------



SECTION 9
MISCELLANEOUS

    9.1.  Type of Plan.  Section 3 of the Plan is a severance pay welfare
benefit plan and not a pension benefit plan. Section 4 of the Plan is a payroll
practice. Any severance payment under Section 3 of the Plan will not be
contingent directly or indirectly upon an employee retiring and shall not be
made beyond 24 months after the employee's Termination of Employment. Section 4
is neither a severance pay welfare benefit plan nor a pension benefit plan.

    9.2.  No Assignment.  No Participant shall have any transmissible interest
in any benefit under the Plan nor shall any Participant have any power to
anticipate, alienate, dispose of, pledge or encumber the same, nor shall the
Employer recognize any assignment thereof, either in whole or in part, nor shall
any benefit be subject to attachment, garnishment, execution following judgment
or other legal process.

    9.3.  Named Fiduciaries.  The Principal Sponsor and any committee appointed
hereunder to decide claims shall be named fiduciaries for the purpose of section
402(a) of ERISA.

    9.4.  Administrator.  The Principal Sponsor shall be the administrator for
purposes of section 3(16)(A) of ERISA.

    9.5.  Service of Legal Process.  The corporate secretary of ADC
Telecommunications, Inc. is designated as agent for service of legal process
against the Plan. Also, service of legal process may be made upon ADC
Telecommunications, Inc. as Plan Administrator.

    9.6.  Validity.  The invalidity or unenforceability of any provision of the
Plan shall not affect the validity or enforceability of any other provision of
the Plan which shall remain in full force and effect.

    9.7.  Governing Law.  This Plan Statement has been executed and delivered in
the State of Minnesota and has been drawn in conformity to the laws of that
State and shall, except to the extent that U.S. federal law is controlling, be
construed and enforced in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule (whether of the State of Minnesota or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Minnesota.

    9.8.  No Employment Rights.  Neither the terms of this Plan Statement nor
the benefits hereunder nor the continuance thereof shall be a term of the
employment of any employee, and the Employer shall not be obliged to continue
the Plan. The terms of this Plan Statement shall not give any employee the right
to be retained in the employment of the Employer. The Employer assumes no
obligation to the participants under this Plan Statement with respect to any
doctrine or principle of acquired rights or similar concept.

    9.9.  No Guarantee.  Neither the members of any committee appointed by the
Principal Sponsor nor any of the Employer's officers in any way secure or
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant. Neither the members of any committee nor any of
the Employer's officers shall be under any liability or responsibility (except
to the extent that liability is imposed under ERISA) for failure to effect any
of the objectives or purposes of the Plan by reason of the insolvency of the
Employer.

    9.10.  No Co-Fiduciary Responsibility.  Except as is otherwise provided in
ERISA, no fiduciary shall be liable for an act or omission of another person
with regard to a fiduciary responsibility that has been allocated to or
delegated in this Plan Statement or pursuant to procedures set forth in this
Plan Statement.

12

--------------------------------------------------------------------------------
